MEMORANDUM **
Joseph Dean Bergie appeals his 87-month sentence imposed following the entry of a guilty plea to possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Bergie contends that the district court erred when it ruled that over 200 grams of methamphetamine were attributable to him. Specifically, he argues that the district court improperly shifted the burden of proof to the defendant, determined the drug quantity based on unreliable evidence, and failed to apply the rule of lenity. The determination of the quantity of drugs involved in an offense is a factual finding reviewed for clear error, see United States v. Asagba, 77 F.3d 324, 325 (9th Cir.1996), and we find none. The record confirms the district court’s finding that at least 200 grams of methamphetamine can be attributed to Bergie based on the presentence report (PSR). See United States v. Navarro, 979 F.2d 786, 789 (9th Cir. 1992) (stating that the district court may adopt the factual findings in the PSR).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.